56 N.Y.2d 680 (1982)
In the Matter of Richard Corbisiero, Doing Business as Riccardo's, Appellant,
v.
New York State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Argued March 22, 1982.
Decided May 4, 1982.
Thomas J. Mackell for appellant.
Robert Abrams, Attorney-General (Lawrence J. Logan and Shirley Adelson Siegel of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER concur; Judge GABRIELLI taking no part.
*682MEMORANDUM.
For reasons stated in its memorandum, the order of the Appellate Division should be affirmed, with costs. In so holding, however, we take occasion to point out that the only determination made by the State Tax Commission was that under section 1138 of the Tax Law issued on February 13, 1980, redetermining the amount of the taxes due. On August 1, 1980 the petitioner received a revised notice of assessment review from the audit division advising that, pursuant to section 1145, a statute discrete from section 1138, his application for rebate of penalties and interest had been granted. No change was made, however, with respect to the commission's determination of tax liability.
Order affirmed, with costs, in a memorandum.